MEMORANDUM **
Christina Jay Acker, an Arizona state prisoner, appeals pro se the district court’s judgment dismissing her 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to prosecute pursuant to Fed.R.Civ.P. 41(b), Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
Because the district court considered all the relevant factors, including Acker’s three year failure to comply with a court order to file a pretrial statement, the district court did not abuse its discretion by granting defendants’ motion to dismiss for failure to prosecute. See Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451-56 (9th Cir.1994).
Acker’s remaining contentions lack merit.
Acker’s “Motion to Order Adversary to Copy Entire Case File” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.